DETAILED ACTION
This Final office action regarding application 16/704,366 filed December 5, 2019 is in response to the applicants arguments and amendments filed 11/12/2021. Claims 1, 16, and 19 have been amended, Claims 21-22 have been added. Claims 1-22 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed August 3, 2021. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the correction of item 1014c to 1014b, therefore the objection is withdrawn. Applicants amendments to the specification have been deemed sufficient to overcome the previous objections through the corrections made to trademarked terms, therefore the objection is withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous double patenting rejection through the inclusion of “receiving, using one or more additional sensors of the vehicle, additional sensor data describing one or more physical characteristics of a passenger of the vehicle”, therefore the rejection is withdrawn. Applicants amendments to claims 1, 16 and 19 have been deemed “receiving, using one or more additional sensors of the vehicle, additional sensor data describing one or more physical characteristics of a passenger of the vehicle” as supported by the specification in at least Paragraph [0108]. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect the amendments. 

Applicant’s arguments with respect to claim(s) 1, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 16, 19 and 22 are objected to because of the following informalities:  
Regarding claims 1, 16 and 19, claims 1, 16 and 19 recite “a second feature describing the one or more physical characteristics passenger of the vehicle”  in line 12, here the examiner is interpreting “physical characteristics passenger” as a minor typographical error, this should be changed to --a second feature describing the one or more physical characteristics of the passenger of the vehicle--. 
Regarding claim 22, claim 22 recites “a skin conductance of the a passenger” in line 4, here the examiner is interpreting this as a minor typographical error, this should be changed to --a skin conductance of the passenger--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli (US-9645577) in view of Gross (US-20180150081) and further in view of Fields (US-9135803). 

Regarding claim 1, Frazzoli teaches a method comprising
storing, using one or more processors of a vehicle located within an environment, a plurality of constraints  for operating the vehicle within the environment (Column 5, lines 7-19, "To accomplish such automated driving, the self-driving road vehicle (or more specifically, the computer system or data processing equipment 18") (Column 6, lines 1-11, "It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger", here the system is using data processing equipment to automatically control the vehicle including storing constraints such as rules of the road)
receiving, using one or more sensors of the vehicle, sensor data describing the environment (Column 5, lines 20-39, "To construct the world model, the computer system, e.g., aboard the vehicle collects data from a variety of sensors 22 (e.g., LIDAR, monocular or stereoscopic cameras, RADAR) that are mounted to the vehicle")
extracting, using the one or more processors, a feature vector from the stored plurality of constraints and the received sensor data and the received additional sensor data (Column 5, lines 20-39, "then analyzes this data to determine the positions and motion properties (which we sometimes refer to as obstacle information 24) of relevant objects (obstacles) in the environment", here the feature vector is a piece of data that describes an object in the environment such as position)
" Data from such sensors can be processed to yield information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, and other moving objects. ")
a second feature describing the one or more physical characteristics passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing sensor data in order to determine a physical characteristics of a passenger in the form of a longitudinal comfort metric which is determined using longitudinal acceleration)
generating a first motion segment based on the feature vector including the first feature and the second feature (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here the motion segment is a trajectory that is generated based on the world model which comprises data about objects in the environment) (Column 20, lines 1-5, “The candidate ego vehicle trajectories are evaluated and ranked according to their quality or desirability. More precisely, each candidate trajectory is evaluated according to a set of performance metrics”, here the 
such that a number of violations of the stored plurality of constraints is below a threshold (Column 19, lines 55-59, "Such planning methods typically consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration", here the system is analyzing the generated trajectories to determine if they are violating a number of constraints including colliding with an object and determining if the violation exceeds a threshold which in this case is a single collision)
and operating, using the one or more processors, the vehicle in accordance with the generated first motion segment (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here executing a trajectory is interpreted as being the same as operating the vehicle).
However, Frazzoli does not explicitly teach using a machine learning circuit of the vehicle.
Gross teaches systems and methods for controlling an autonomous vehicle through path planning, including
using a machine learning circuit of the vehicle (Paragraph [0054], "In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")
Frazzoli and Gross are analogous art as they are both generally related to controlling autonomous vehicles and path planning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include using a machine learning circuit of the vehicle of Gross in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli as machine learning techniques are well known in the art and order to improve the path planning system by using machine learning to quickly determine a suitable path through the environment (Paragraph [0003-0004], “While recent years have seen significant advancements in autonomous vehicles, such vehicles might still be improved in a number of respects. For example, it is often difficult for an autonomous vehicle to quickly determine a suitable path (along with target accelerations and velocities) to maneuver through a region of interest … Accordingly, it is desirable to provide systems and methods for path planning in autonomous vehicles”).
However while Frazzoli teaches applying existing sensor data in method to determine features about a passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing 
Fields teaches a method, system, and computer-readable medium for the monitoring of a vehicle operator during the course of vehicle operation to determine whether the vehicle operator is impaired including 
receiving, using one or more additional sensors of the vehicle, additional sensor data describing one or more physical characteristics of a passenger of the vehicle (Column 5, lines 15-20, “The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.”).
Frazzoli and Fields are analogous art as they are both generally related to controlling autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the additional sensors of Fields in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli to increase the amount of sensor data received and analyzed by the autonomous vehicle to better interpret the state of the driver and determine if he is in an impaired state to improve the safety of the driver and other road users (Col 1, lines 13-40, “These and other factors may impair the ability of vehicle operators to operate vehicles safely.”) (Col 1, lines 44-53, “The present invention discloses a method, system, and computer-readable medium storing instructions for determining and mitigating vehicle operator impairment. One embodiment consists of a computer-implemented method including receiving data about the vehicle operator, vehicle operation, and vehicle environment from one or more sensors, processing the sensor data to determine whether the vehicle operator is impaired, determining one or more responses to alert the vehicle operator or mitigate the impairment, and cause the responses to be implemented.”).

Regarding claim 2, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein the generated first motion segment comprises a directional orientation of the vehicle to avoid a collision with the object (Column 5, lines 7-12, "As shown in FIG. 1, in implementations that involve facilitating the operation of a self-driving road vehicle 10, for example, the self-driving road vehicle can be driven without direct human control or supervisory input through an environment 12, while avoiding collisions with obstacles") (Column 5, lines 65-67, "It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects."¸ here the system is generating trajectories that are collision free which is interpreted as avoiding a collision with any detected objects).

Regarding claim 3, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein a second feature of the extracted feature vector comprises at least one of a spatiotemporal location of the object, a speed of the object, or a directional orientation of the "Data from such sensors can be processed to yield information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, and other moving objects.")

Regarding claim 4, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein a third feature of the extracted feature vector comprises at least one of a maximum speed of the vehicle, a maximum acceleration of the vehicle, or a maximum jerk of the vehicle (Column 21, lines 1-28, "A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration … A longitudinal comfort metric (b) which is computed as the ratio of the maximum longitudinal jerk … A lateral comfort metric (a) which is computed as the ratio of the maximum lateral acceleration ... A lateral comfort metric (b) which is computed as the ratio of the maximum lateral jerk", here the system is using the maximum accelerations and maximum jerk to calculate passenger comfort)
and the at least one of the maximum speed, the maximum acceleration, or the maximum jerk correspond to a level of passenger comfort measured by one or more passenger sensors of the vehicle (Column 21, lines 1-2, "Passenger comfort as determined by analysis of one or any two or more of the following", here the passenger comfort is being measured according the above described maximum acceleration and jerk) (Column 6, lines 32-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration")

Regarding claim 5, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein a fourth feature of the extracted feature vector represents whether the operating of the vehicle in accordance with the first motion segment causes a traffic light violation (Column 8, lines 47-65, "Quantities expressed as part of the world state include ... the positions, types and information content of road markings, road signs, and traffic signals.") (Column 19,  lines 60-67, "During the candidate trajectory generation process, however, it is also desirable to consider driving behavior constraints arising from road markings, traffic signals, traffic signs, and relevant rules of operation, so that generated candidate trajectories are likely not only to be collision-free, but also free of violation of rules of operation. A method for trajectory generation that satisfies these properties is described above.", here the system is receiving world information including the status of traffic signals and using that information to determine if a trajectory will violate rules of operation related to that status for example violating a traffic light).

Regarding claim 6, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein the generated first motion segment comprises at least one of a trajectory between two spatiotemporal locations of the environment or a speed of the vehicle to avoid a collision of the vehicle with the object (Column 5, lines 65-67, "It should be collision free, meaning that, were the vehicle to travel along the trajectory, it would not collide with any objects.", here the system is using a trajectory that is collision free and avoiding collisions of the vehicle and detected objects).

Regarding claim 7, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
further comprising aggregating, using the one or more processors, a plurality of features of the extracted feature vector into a motion planning graph (Column 12, lines 58-65, "Referring also to FIG. 6, a concretization process 112, which incrementally constructs a directed graph 114 of candidate feedback control policies that would result in a respective finite set of behaviors for the ego vehicle and for nearby vehicles and the environment.", here the system is constructing a plurality of features into a directed graph/motion planning graph)
wherein the motion planning graph comprises a plurality of edges (Column 2, lines 22-26, "The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories include”, here the directed graph is composed of a plurality of candidate trajectories which form a plurality of edges)
and each edge of the plurality of edges corresponds to a motion segment of the received plurality of motion segments (Column 12, lines 58-65, "Each edge in the graph corresponds to a segment of a finite-time-span world trajectory and is defined by a particular feedback control policy that would be executed to generate the edge of the trajectory. "). 

Regarding claim 8, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 7, Frazzoli further teaches
wherein the generating, based on the feature vector, of the first motion segment for operating the vehicle comprises (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.”)
selecting, using the one or more processors, the first motion segment corresponding to a first edge of the plurality of edges over a second motion segment coresponding to a second edge of the plurality of edges (Column 2, lines 22-26, "The candidate trajectories are represented as edges of a directed graph. The selecting of the putative optimal trajectory includes determining a minimum-cost path through a directed graph of which the candidate trajectories include edges.") (Column 2 line 67- Column 3 line 2, "A putative optimal trajectory is selected from among the candidate trajectories of the finite set based on costs associated with the candidate trajectories.", here the system is selecting an optimal trajectory from the plurality of edges of the directed graph)
wherein operating the vehicle in accordance with the first motion segment causes a violation of a first constraint having a higher rank and operating the vehicle in accordance with the second motion segment causes a violation of a second constraint having a lower rank (Column 14, lines 44-59, "For purposes of prioritization, two rules, say A and B, are pre-assigned different priorities if any violation of B is preferable to any violation of A (in which case A has a higher priority). For example, a rule of the form “do not collide with other vehicles” has higher priority than a rule of the form “remain in the rightmost lane”. ... Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.") (Column 6, lines 8-11, "When no trajectory exists that obeys all predefined driving rules, the trajectory should minimize the severity and extent of rule violation.", here the system is selecting among the plurality of trajectories by prioritizing the different violations and selecting the trajectory with the minimum severity of violation)

Regarding claim 9, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 7, Frazzoli further teaches
wherein the motion planning graph comprises a minimum-violation motion planning graph and each edge of the plurality of edges is associated with a value of an operation metric of a corresponding motion segment (Column 15, lines 40-60, "In some implementations, given the set of candidate trajectories, the assessment process can quickly find which one is the best according to criteria that are encoded in a cost that can be comprised of several components. The cost can be expressed as an array of the form (10.1, 2, 0) … This concept allows the system to systematically compute trajectories that satisfy all driving rules that the vehicle is able to satisfy (allowing for some minimal violation), thus providing predictable and graceful performance degradation instead of, e.g., aborting, when some rule needs to be violated.", here the system is associating a cost/operation metric to each trajectory/motion segment in order to minimize the violations).

Regarding claim 10, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 9, Frazzoli further teaches 
"In some implementations, given the set of candidate trajectories, the assessment process can quickly find which one is the best according to criteria that are encoded in a cost that can be comprised of several components. The cost can be expressed as an array of the form (10.1, 2, 0), where each component gives the cost incurred for a particular criterion … This concept allows the system to systematically compute trajectories that satisfy all driving rules that the vehicle is able to satisfy (allowing for some minimal violation), thus providing predictable and graceful performance degradation instead of, e.g., aborting, when some rule needs to be violated.”, here the system is generating the cost/operational metric by calculating a number of violations of various priorities and tiers based on the earlier determined world map/feature vectors).
However, Frazzoli does not explicitly teach using a machine learning circuit of the vehicle.
Gross teaches using a machine learning circuit of the vehicle (Paragraph [0054], "In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")

Regarding claim 11, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 9, Frazzoli further teaches 
"The concretization process then invokes the simulation process 330 for each of the pairs (world state, feedback control policy) that the concretization process has selected. Then, a transition of the predicted trajectory that is the output of the simulation process for each of the pairs is fed to the labeler process 340, which produces the label sequence for the transition. If the (labeled) transitions thus obtained do not violate 342 any hard constraints that can be interpreted statically (e.g., collision with a fixed object)", here the system is evaluating each motion segment to determine if they violate any hard constraints and therefore are violating the threshold for collisions which in this case is one).
However, Frazzoli does not explicitly teach using a machine learning circuit of the vehicle.
Gross teaches using a machine learning circuit of the vehicle (Paragraph [0054], "In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")

Regarding claim 12, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 9, Frazzoli further teaches 
“In the approach that we are describing here, the concretization process quickly generates many candidate trajectories”, here the system is generating a plurality of trajectories which is interpreted to include a third motion segment and this is being accomplished using the world model that has been generated using the constraints and sensor data)
wherein the operating of the vehicle in accordance with the third motion segment causes the operational metric associated with operating the vehicle to be below the threshold ((Column 19, lines 55-59, "Such planning methods typically consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration", here the system is analyzing the generated trajectories to determine if they are violating a number of constraints including colliding with an object and determining if the violation exceeds a threshold which in this case is a single collision).

Regarding claim 13, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 9, Frazzoli further teaches 
wherein the operational metric further comprises a weighted aggregate of a number of violation of the stored plurality of constraints and each violation of a constraint of the stored plurality of constraints is weighted by a rank of the constraint (Column 15, lines 40-60, "In some implementations, given the set of candidate trajectories, the assessment process can quickly find which one is the best according to criteria that are encoded in a cost that can be comprised of several components. The cost can be expressed as an array of the form (10.1, 2, 0), where each component gives the cost incurred for a particular criterion.", here the system is calculating a cost/operational metric that is composed of an aggregate of the number of violations of a plurality of ranks).

Regarding claim 14, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, Frazzoli further teaches
wherein the plurality of constraints for operating the vehicle within the environment is ranked in a hierarchical order (Column 15, lines 40-60, "In some implementations, given the set of candidate trajectories, the assessment process can quickly find which one is the best according to criteria that are encoded in a cost that can be comprised of several components. The cost can be expressed as an array of the form (10.1, 2, 0), where each component gives the cost incurred for a particular criterion. For example, the first component could be the path length, the second could be the number of lane boundaries to be crossed, and the third could be the number of expected collisions. The costs are compared following a lexicographic ordering in which, for example, the later entries have higher priority than the earlier ones.”) (Column 14, lines 44-59, "For purposes of prioritization, two rules, say A and B, are pre-assigned different priorities if any violation of B is preferable to any violation of A (in which case A has a higher priority). For example, a rule of the form “do not collide with other vehicles” has higher priority than a rule of the form “remain in the rightmost lane”. ... Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.", here the system is prioritizing the violations and ranking them according to the severity of the violation in a order that is interpreted as being hierarchical)
and a rank of each constraint of the plurality of constraints corresponds to a level of navigational safety of the vehicle (Column 15, lines 40-60, "The cost can be expressed as an array of the form (10.1, 2, 0), where each component gives the cost incurred for a particular criterion. For example, the first component could be the path length, the second could be the number of lane boundaries to be crossed, and the third could be the number of expected collisions. The costs are compared following a lexicographic ordering in which, for example, the later entries have higher priority than the earlier ones. For example a trajectory with cost (25, 4, 0) is considered preferable to one with cost (10, 2, 1), because the latter will cause a collision, even though it is shorter. A trajectory with cost (12, 0, 0) will be preferable to both.") (Column 20, lines 1-67, "The candidate ego vehicle trajectories are evaluated and ranked according to their quality or desirability. More precisely, each candidate trajectory is evaluated according to a set of performance metrics that may include, but are not limited to, any one or more of the following:  a. Driver safety as determined by analysis of one or any combination of two or more of the following: i. A safety metric (a) computed as a number of events for which the candidate trajectory would cause the ego vehicle to fail to come to a complete stop in a region governed by a stop signal or sign. ii. A safety metric (b) computed as a number of events for which the candidate trajectory would cause the ego vehicle to fail to yield to other vehicles, cyclists, pedestrian, or other dynamic obstacles when located in a region governed by yield signal or sign.", here the system is ranking the various constraints including those involving driver safety/navigational safety having the greatest priority).

Regarding claim 15, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claims 1 and 14, Frazzoli further teaches
further comprising generating the hierarchical order for ranking the plurality of constraints based on the extracted feature vector ((Column 15, lines 40-60, "In some implementations, given the set of candidate trajectories, the assessment process can quickly find which one is the best according to criteria that are encoded in a cost that can be comprised of several components. The cost can be expressed as an array of the form (10.1, 2, 0), where each component gives the cost incurred for a particular criterion. For example, the first component could be the path length, the second could be the number of lane boundaries to be crossed, and the third could be the number of expected collisions. The costs are compared following a lexicographic ordering in which, for example, the later entries have higher priority than the earlier ones.”) (Column 14, lines 44-59, "For purposes of prioritization, two rules, say A and B, are pre-assigned different priorities if any violation of B is preferable to any violation of A (in which case A has a higher priority). For example, a rule of the form “do not collide with other vehicles” has higher priority than a rule of the form “remain in the rightmost lane”. ... Rules are prioritized and weighted according to the rules of operation set forth in the relevant bodies of regulations and by the preferences of the users/operators.", here the system is prioritizing the violations and ranking them according to the severity of the violation in a order that is interpreted as being hierarchical)

Gross teaches using a machine learning circuit of the vehicle (Paragraph [0054], "In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")

Regarding claim 16, Frazzoli teaches a vehicle comprising (Claim 25, "An apparatus comprising an autonomous vehicle")
one or more computer processors (Column 7, lines 31-33, "A computer system 18 (data processor) located on the vehicle that is capable of executing algorithms 69. e.g., as described in this application.")
and one or more non-transitory storage media storing instructions which, when executing by the mone or more computer processors, cause the one or more computer processors to (Column 24, lines 17-26, "Tangible, physical hardware storage devices that are suitable for embodying computer program instructions and data include all forms of non-volatile storage, including by way of example, semiconductor storage area devices, e.g., EPROM, EEPROM, and flash storage area devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks and volatile computer memory, e.g., RAM such as static and dynamic RAM, as well as erasable memory, e.g., flash memory.")
"To accomplish such automated driving, the self-driving road vehicle (or more specifically, the computer system or data processing equipment 18") (Column 6, lines 1-11, "It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger", here the system is using data processing equipment to automatically control the vehicle including storing constraints such as rules of the road)
receive, using one or more sensors of the vehicle, sensor data describing the environment (Column 5, lines 20-39, "To construct the world model, the computer system, e.g., aboard the vehicle collects data from a variety of sensors 22 (e.g., LIDAR, monocular or stereoscopic cameras, RADAR) that are mounted to the vehicle")
extract a feature vector from the stored plurality of constraints, the received sensor data, and the received additional sensor data (Column 5, lines 20-39, "then analyzes this data to determine the positions and motion properties (which we sometimes refer to as obstacle information 24) of relevant objects (obstacles) in the environment", here the feature vector is a piece of data that describes an object in the environment such as position)
wherein the feature vector comprises a first feature describing an object located within the environment (Column 6, lines 43-59, " Data from such sensors can be processed to yield information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, and other moving objects. ")
and a second feature describing the one or more physical characteristics passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing sensor data in order to determine a physical characteristics of a passenger in the form of a longitudinal comfort metric which is determined using longitudinal acceleration)
generate a first motion segment based on the feature vector including the first feature and the second feature (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here the motion segment is a trajectory that is generated based on the world model which comprises data about objects in the environment) (Column 20, lines 1-5, “The candidate ego vehicle trajectories are evaluated and ranked according to their quality or desirability. More precisely, each candidate trajectory is evaluated according to a set of performance metrics”, here the system is calculating trajectories using the world model which includes data about the environment and various metrics including the passenger comfort metric)
such that a number of violations of the stored plurality of constraints is below a threshold (Column 19, lines 55-59, "Such planning methods typically consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration", here the system is analyzing the generated trajectories to determine if they are violating a 
and operate the vehicle in accordance with the generated first motion segment (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here executing a trajectory is interpreted as being the same as operating the vehicle).
However, Frazzoli does not explicitly teach using a machine learning circuit of the vehicle.
Gross teaches using a machine learning circuit of the vehicle (Paragraph [0054], "In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")
Frazzoli and Gross are analogous art as they are both generally related to controlling autonomous vehicles and path planning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include using a machine learning circuit of the vehicle of Gross in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli as machine learning techniques are well known in the art and order to improve the path planning system by using machine learning to quickly determine a suitable path through the environment (Paragraph [0003-0004], “While recent years have seen significant advancements in autonomous vehicles, such vehicles might still be improved in a number of respects. For example, it is often difficult for an autonomous vehicle to quickly determine a suitable path (along with target accelerations and velocities) to maneuver through a region of interest … Accordingly, it is desirable to provide systems and methods for path planning in autonomous vehicles”).
However while Frazzoli teaches applying existing sensor data in method to determine features about a passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing sensor data in order to determine a physical characteristics of a passenger in the form of a longitudinal comfort metric which is determined using longitudinal acceleration), Frazzoli does not explicitly teach additional sensors that are directed specifically towards passengers of the vehicle.
Fields teaches a method, system, and computer-readable medium for the monitoring of a vehicle operator during the course of vehicle operation to determine whether the vehicle operator is impaired including 
receive, using one or more additional sensors of the vehicle, additional sensor data describing one or more physical characteristics of a passenger of the vehicle (Column 5, lines 15-20, “The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.”).
Frazzoli and Fields are analogous art as they are both generally related to controlling autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the additional sensors of Fields in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli to increase the amount of sensor data received and analyzed by the autonomous vehicle to better interpret the state of the driver and determine if he is in an impaired state to improve the safety of the driver and other road users (Col 1, lines 13-40, “These and other factors may impair the ability of vehicle operators to operate vehicles safely.”) (Col 1, lines 44-53, “The present invention discloses a method, system, and computer-readable medium storing instructions for determining and mitigating vehicle operator impairment. One embodiment consists of a computer-implemented method including receiving data about the vehicle operator, vehicle operation, and vehicle environment from one or more sensors, processing the sensor data to determine whether the vehicle operator is impaired, determining one or more responses to alert the vehicle operator or mitigate the impairment, and cause the responses to be implemented.”).


Regarding claim 17, claim 17 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 19, Frazzoli teaches one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to (Column 24, lines 17-26, "Tangible, physical hardware storage devices that are suitable for embodying computer program instructions and data include all forms of non-volatile storage, including by way of example, semiconductor storage area devices, e.g., EPROM, EEPROM, and flash storage area devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks and volatile computer memory, e.g., RAM such as static and dynamic RAM, as well as erasable memory, e.g., flash memory.")
store a plurality of constraints for operating the vehicle within an environment (Column 5, lines 7-19, "To accomplish such automated driving, the self-driving road vehicle (or more specifically, the computer system or data processing equipment 18") (Column 6, lines 1-11, "It should obey a predefined set of rules, which may include local rules of operation or rules of the road, common driving practices 17, or the driving preferences 19 of a general class of passenger or a particular passenger", here the system is using data processing equipment to automatically control the vehicle including storing constraints such as rules of the road)
receive, using one or more sensors of the vehicle, sensor data describing the environment (Column 5, lines 20-39, "To construct the world model, the computer system, e.g., aboard the vehicle collects data from a variety of sensors 22 (e.g., LIDAR, monocular or stereoscopic cameras, RADAR) that are mounted to the vehicle")
extract a feature vector from the stored plurality of constraints, the received sensor data, and the received additional sensor data (Column 5, lines 20-39, "then analyzes this data to determine the positions and motion properties (which we sometimes refer to as obstacle information 24) of relevant objects (obstacles) in the environment", here the feature vector is a piece of data that describes an object in the environment such as position)
wherein the feature vector comprises a first feature describing an object located within the environment (Column 6, lines 43-59, " Data from such sensors can be processed to yield information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, and other moving objects. ")
and a second feature describing the one or more physical characteristics passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing sensor data in order to determine a physical characteristics of a passenger in the form of a longitudinal comfort metric which is determined using longitudinal acceleration)
generate a first motion segment based on the feature vector including the first feature and the second feature (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here the motion segment is a trajectory that is generated based on the world model which comprises data about objects in the environment) (Column 20, lines 1-5, “The candidate ego vehicle trajectories are evaluated and ranked according to their quality or desirability. More precisely, each candidate trajectory is evaluated according to a set of performance metrics”, here the system is calculating trajectories using the world model which includes data about the environment and various metrics including the passenger comfort metric)
such that a number of violations of the stored plurality of constraints is below a threshold (Column 19, lines 55-59, "Such planning methods typically consider the locations of obstacles relative to the vehicle when generating candidate trajectories, so that candidate trajectories that would result in collision with an obstacle(s) are removed from consideration", here the system is analyzing the generated trajectories to determine if they are violating a number of constraints including colliding with an object and determining if the violation exceeds a threshold which in this case is a single collision)
and operate the vehicle in accordance with the generated first motion segment (Column 5, lines 40 - 48, "Given the world model, the computer system aboard the self-driving vehicle employs an algorithmic process 28 to automatically generate and execute a trajectory 30 through the environment toward a designated goal 32.", here executing a trajectory is interpreted as being the same as operating the vehicle).
However, Frazzoli does not explicitly teach using a machine learning circuit of the vehicle.
"In various embodiments, the controller 34 implements machine learning techniques to assist the functionality of the controller 34, such as feature detection/classification, obstruction mitigation, route traversal, mapping, sensor integration, ground-truth determination, and the like.")
Frazzoli and Gross are analogous art as they are both generally related to controlling autonomous vehicles and path planning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include using a machine learning circuit of the vehicle of Gross in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli as machine learning techniques are well known in the art and order to improve the path planning system by using machine learning to quickly determine a suitable path through the environment (Paragraph [0003-0004], “While recent years have seen significant advancements in autonomous vehicles, such vehicles might still be improved in a number of respects. For example, it is often difficult for an autonomous vehicle to quickly determine a suitable path (along with target accelerations and velocities) to maneuver through a region of interest … Accordingly, it is desirable to provide systems and methods for path planning in autonomous vehicles”).
However while Frazzoli teaches applying existing sensor data in method to determine features about a passenger of the vehicle (Column 21, lines 1-28, “Passenger comfort as determined by analysis of one or any two or more of the following: i. A longitudinal comfort metric (a) which is computed as the ratio of the maximum longitudinal acceleration that would be required by the ego vehicle in order to accurately track the candidate trajectory (computed as the time derivative of the longitudinal velocity at a given point on the trajectory) to a selected maximum comfortable longitudinal acceleration value”, here the system is analyzing existing sensor data in order to determine a physical characteristics of a passenger in the form of a longitudinal comfort metric which is determined using longitudinal acceleration), Frazzoli does not explicitly teach additional sensors that are directed specifically towards passengers of the vehicle.
Fields teaches a method, system, and computer-readable medium for the monitoring of a vehicle operator during the course of vehicle operation to determine whether the vehicle operator is impaired including 
receive, using one or more additional sensors of the vehicle, additional sensor data describing one or more physical characters of a passenger of the vehicle (Column 5, lines 15-20, “The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.”).
Frazzoli and Fields are analogous art as they are both generally related to controlling autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the additional sensors of Fields in the system for controlling an autonomous vehicle and trajectory generation of Frazzoli to increase the amount of sensor data received and analyzed by the autonomous vehicle to better interpret the state of “These and other factors may impair the ability of vehicle operators to operate vehicles safely.”) (Col 1, lines 44-53, “The present invention discloses a method, system, and computer-readable medium storing instructions for determining and mitigating vehicle operator impairment. One embodiment consists of a computer-implemented method including receiving data about the vehicle operator, vehicle operation, and vehicle environment from one or more sensors, processing the sensor data to determine whether the vehicle operator is impaired, determining one or more responses to alert the vehicle operator or mitigate the impairment, and cause the responses to be implemented.”).


Regarding claim 20, claim 20 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 21, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, however Frazzoli does not explicitly teach that the additional sensor data comprises at least one of: a heart rate of the passenger, a temperature of the passenger, or a pupil dilation of the passenger.
Fields teaches the additional sensor data comprises at least one of: a heart rate of the passenger, a temperature of the passenger, or a pupil dilation of the passenger (Column 5, lines 15-20, “The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.”).

Regarding claim 22, the combination of Frazzoli, Gross, and Fields teach the invention as discussed above in claim 1, however Frazzoli does not explicitly teach that the additional sensor data comprises at least one of: a facial expressions of the passenger, a skin conductance of the a passenger, or a pressure applied to a seat arm rest of the vehicle by the passenger. 
Fields teaches the additional sensor data comprises at least one of: a facial expressions of the passenger, a skin conductance of the a passenger, or a pressure applied to a seat arm rest of the vehicle by the passenger (Column 5, lines 15-20, “The physiological sensor 120 may include a thermometer, microphone, thermal image capture device, electroencephalograph (EEG), galvanic skin response (GSR) sensor, heart rate sensors, respiratory rate sensor, or other biometric sensors. The sensors may also include other sensors currently existing or later developed.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662             

                                                                                                                                                                                           /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662